                                                Case 5:18-cv-00121-EJD Document 70 Filed 10/02/20 Page 1 of 6




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6                                             SAN JOSE DIVISION

                                   7
                                           LAWRENCE OGBECHIE,
                                   8                                                            Case No. 5:18-cv-00121-EJD
                                                           Plaintiff,
                                   9                                                            ORDER GRANTING MOTION TO
                                                     v.                                         DISMISS
                                  10
                                           R COVARRUBIAS, et al.,                               Re: Dkt. No. 65
                                  11
                                                           Defendants.
                                  12
Northern District of California
 United States District Court




                                  13              Defendant Officers R. Covarrubias, P. Soto, M. Thomas and N. Walker (collectively,

                                  14   “Defendants”) move to dismiss the First Amended Complaint (“FAC”) filed by Plaintiff Lawrence

                                  15   Ogbechie (“Plaintiff”) for lack of subject matter jurisdiction pursuant to 28 U.S.C. § 1367(c)(l)

                                  16   and 28 U.S.C. § 1367(c)(3). Dkt. No. 65 (“Motion”). The Court took the matter under submission

                                  17   without oral argument pursuant to Civil Local Rule 7-1(b). Having considered the Parties’ papers

                                  18   the Court GRANTS Plaintiff’s Motion.

                                  19       I.     Background1

                                  20              Plaintiff is a psychiatrist who worked as a contract medical provider at Salinas Valley State

                                  21   Prison (“SVSP”). On May 8, 2017, Plaintiff was attacked by one of his inmate patients during a

                                  22   session in Plaintiff’s office at SVSP. On January 5, 2018, Plaintiff brought the instant suit

                                  23

                                  24   1
                                           The facts of the underlying dispute are laid out in full in the Court’s Order Re Defendants’
                                  25
                                       Motion for Summary Judgment. See Dkt. No. 62. The Court recounts only the facts relevant to
                                  26
                                       this motion here.
                                  27

                                  28   Case No.: 5:18-cv-00121-EJD
                                       ORDER GRANTING MOTION TO DISMISS
                                                                                            1
                                              Case 5:18-cv-00121-EJD Document 70 Filed 10/02/20 Page 2 of 6




                                   1   alleging that the SVSP correctional staff failed to adequately protect him during the attack. The

                                   2   gravamen of Plaintiff’s suit is that Defendant Covarrubias should have been observing Plaintiff’s

                                   3   treatment session with the inmate, that the failure to observe and monitor the session allowed the

                                   4   attack to occur uninterrupted, and that Plaintiff suffered increased physical injury because of the

                                   5   late intervention. Plaintiff further alleges such monitoring was provided for by that the

                                   6   Operational Procedures in place at SVSP.

                                   7            On June 27, 2020, Plaintiff filed the operative First Amended Complaint. Dkt. No. 40

                                   8   (“FAC”). The FAC contained two counts: (1) a claim under 42 U.S.C. § 1983 for violation of the

                                   9   Fourteenth Amendment to the U.S. Constitution, FAC ¶¶ 27-32; and (2) a claim for common law

                                  10   negligence under California law, id. ¶¶ 33-39. Both counts were brought against all Defendants in

                                  11   their personal capacities. Id. p. 5-6. Fact discovery concluded in October 2019, and Defendants

                                  12   moved for summary judgment in January 2020. Dkt. No. 50. On June 11, 2020, this Court
Northern District of California
 United States District Court




                                  13   granted summary judgment as to Plaintiff’s Section 1983 claim (Count 1), and denied summary

                                  14   judgment as to Plaintiff’s negligence claim (Count 2). Dkt. No. 62. Plaintiff filed a motion for

                                  15   reconsideration, which the Court denied. Dkt. No. 64.

                                  16            On August 14, 2020, Defendants filed the present motion to dismiss for lack of subject

                                  17   matter jurisdiction, arguing that the Court should decline to exercise supplemental jurisdiction

                                  18   over Plaintiff’s common law negligence claim now that all federal claims have been dismissed.

                                  19   Dkt. No. 65. Plaintiff opposes the motion. Dkt. No. 66.

                                  20    II.     Discussion

                                  21            Defendants argue that Plaintiff’s negligence claim should be dismissed for lack of subject

                                  22   matter jurisdiction pursuant to 28 U.S.C. § 1367(c)(1) and 28 U.S.C. § 1367(c)(3), and because it

                                  23   is barred by 11th Amendment sovereign immunity.

                                  24               a. Section 1367(c)(3)

                                  25            Where a district court has dismissed all claims over which it has original jurisdiction, it

                                  26   may decline to exercise supplemental jurisdiction over remaining state law claims. 28 U.S.C. §

                                  27   1367(c)(3); see also Sanford v. Member Works, Inc., 625 F.3d 550, 561 (9th Cir. 2010). “The

                                  28   Case No.: 5:18-cv-00121-EJD
                                       ORDER GRANTING MOTION TO DISMISS
                                                                                           2
                                           Case 5:18-cv-00121-EJD Document 70 Filed 10/02/20 Page 3 of 6




                                   1   decision whether to continue to exercise supplemental jurisdiction over state law claims after all

                                   2   federal claims have been dismissed lies within the district court’s discretion.” Foster v. Wilson,

                                   3   504 F.3d 1046, 1051-52 (9th Cir. 2007).

                                   4           “Despite the fact that the issue is committed to the court’s discretion, the Court of Appeals

                                   5   for the Ninth Circuit has repeatedly counseled district courts to decline to exercise supplemental

                                   6   jurisdiction over state-law claims after the federal claims have been dismissed before trial.”

                                   7   Meniooh v. Humboldt Cty., No. 20-CV-05634-RMI, 2020 WL 5526609, at *5 (N.D. Cal. Sept. 15,

                                   8   2020); see, e.g., Schultz v. Sundberg, 759 F.2d 714, 718 (9th Cir. 1985) (“Generally, dismissal of

                                   9   federal claims before trial dictates that the pendent state claims should also be dismissed.”); Souch

                                  10   v. Howard, 27 F. App’x 793, 795 (9th Cir. 2001) (“When all federal claims have been dismissed

                                  11   before trial, the interests promoted by supplemental jurisdiction are no longer present, and a court

                                  12   should decline to exercise jurisdiction over state-law claims.”). This is because “in the usual case
Northern District of California
 United States District Court




                                  13   in which all federal-law claims are eliminated before trial, the balance of factors to be considered

                                  14   under the pendant jurisdiction doctrine—judicial economy, convenience, fairness, and comity—

                                  15   will point toward declining to exercise jurisdiction over the remaining state-law claims.” Sanford,

                                  16   625 F.3d at 561.

                                  17           The Court granted summary judgment in favor of Defendants on all of Plaintiff’s federal

                                  18   law claims. Because the Court has now dismissed all claims over which it has original

                                  19   jurisdiction, the Court has discretion to decline jurisdiction over Plaintiff’s remaining state law

                                  20   claim. In accordance with the weight of Ninth Circuit precedent, the Court finds it appropriate to

                                  21   exercise that discretion here, and to dismiss the remaining state law claim for lack of jurisdiction.

                                  22           Plaintiff argues that considerations of fairness, judicial economy, and convenience weigh

                                  23   in favor continuing jurisdiction because the case has been pending in this Court for over two years

                                  24   and is now on the eve of trial. Although this case was previously set for trial in November 2020,

                                  25   the Court notes that all upcoming trial schedules have been and will continue to be significantly

                                  26   affected by the COVID-19 crises. See General Order 73. The Court has already vacated the trial

                                  27   dates in this case and does not anticipate that it will be in a position to hear the case in the near

                                  28   Case No.: 5:18-cv-00121-EJD
                                       ORDER GRANTING MOTION TO DISMISS
                                                                                           3
                                           Case 5:18-cv-00121-EJD Document 70 Filed 10/02/20 Page 4 of 6




                                   1   future. In light of these changed circumstances, the Court does not find any unfairness in

                                   2   dismissing the suit and allowing Plaintiff to bring his case in state court.

                                   3           Plaintiff next argues that the “incessant foot-dragging practiced by the defendants’

                                   4   employer” throughout this litigation has caused significant delays, such that it would be

                                   5   prejudicial to Plaintiff to require him to re-file his claim in state court at this late stage. The Court

                                   6   acknowledges Plaintiff’s frustration at needless delays in the discovery process, however, Plaintiff

                                   7   does not indicate that any further or duplicative discovery would need to be done in state court.

                                   8   Thus, the Court does not find that these prior delays will result in any prejudice to Plaintiff

                                   9   moving forward.

                                  10           In support of its argument that the delay in the case weighs in favor of maintaining

                                  11   jurisdiction, Plaintiff cites to Trustees of the Construction Indus. & Laborers Health & Welfare

                                  12   Trust v. Desert Valley Landscape & Maint., Inc., in which the Ninth Circuit reversed the district
Northern District of California
 United States District Court




                                  13   court’s dismissal for lack of supplemental jurisdiction where the case was in its “third year” and

                                  14   was on the brink of trial. 333 F.3d 923, 926 (9th Cir. 2003). In that case, the district court had

                                  15   dismissed a state claim pursuant to Section 1367(c)(3) after granting default judgment on the

                                  16   related federal claims. The Ninth Circuit held that “the exercise of discretion was not authorized

                                  17   by § 1367(c)(3)” because the “federal claim here was not dismissed,” but rather, default judgment

                                  18   has been granted in favor of Plaintiff. Ibid. The Ninth Circuit went on to state that even if the

                                  19   district court had discretion, dismissing the case when the parties were “essentially done with trial

                                  20   preparation” was not fair to the parties or an efficient use of judicial resources. Ibid. Unlike in

                                  21   Trustees, the federal claim in this case was dismissed on the merits and the Court therefore has

                                  22   discretion to dismiss the pendent state claim. Moreover, the Court has not yet invested resources

                                  23   in preparing the case for trial and the Parties do not claim to be done with trial preparation.

                                  24   Therefore, the Court finds that judicial economy would be better served by dismissing the suit and

                                  25   allowing it to proceed in state court.

                                  26           Finally, Plaintiff argues that the state courthouse in Monterey, California is less convenient

                                  27   for him than the federal courthouse in San Jose, California because he lives in Los Angeles. The

                                  28   Case No.: 5:18-cv-00121-EJD
                                       ORDER GRANTING MOTION TO DISMISS
                                                                                           4
                                           Case 5:18-cv-00121-EJD Document 70 Filed 10/02/20 Page 5 of 6




                                   1   Court notes that Monterey and San Jose are approximately equidistant from Los Angeles and that

                                   2   there appear to be a number of direct flights from Los Angeles to Monterey every day. Therefore,

                                   3   the Court finds that a trial in state court would be equally convenient for the Parties.

                                   4          Because considerations of comity and judicial economy weigh in favor or dismissing the

                                   5   state claim, and because the Court finds no undue inconvenience or unfairness to the Parties by

                                   6   doing so, the Court DISMISSES the case for lack of subject matter jurisdiction pursuant to

                                   7   Section 1367(c)(3).

                                   8              a. Section 1367(c)(1)

                                   9          Defendants also argue that dismissal is proper under Sections 1367(c)(1), which provides

                                  10   that a district court “may decline to exercise supplemental jurisdiction over a [related state claim]

                                  11   if . . . the claim raises a novel or complex issue of State law.” 28 U.S.C. § 1367(c)(1). Defendants

                                  12   argue that Plaintiff’s remaining claim should be dismissed because it raises a novel question of
Northern District of California
 United States District Court




                                  13   state law, which is whether a state employee can “be held liable in a tort action under California

                                  14   law solely for breaching work-related duties that do not constitute an independent basis for tort

                                  15   liability?” Motion, p. 4. Plaintiff argues that this question mischaracterizes Plaintiff’s theory of

                                  16   the case and that, in fact, there is nothing novel about the “garden variety negligence issues” raised

                                  17   by his remaining claim. Opp., p. 1. The Parties spend a substantial portion of their briefing

                                  18   arguing the merits of the negligence claim in order to establish that the issues are or are not novel

                                  19   under California law. Given the Court’s decision to dismiss the case under Section 1367(c)(3)

                                  20   discussed above, the Court does not find it appropriate to reach the Parties’ arguments about the

                                  21   merits of the negligence claim.

                                  22              a. 11th Amendment Immunity

                                  23          Defendants assert that the claim should be dismissed because it is barred by11th

                                  24   Amendment immunity. The Court previously rejected this argument in its June 11, 2020 order

                                  25   granting in part and denying in part Plaintiff’s motion for summary judgment, holding expressly

                                  26   that the 11th Amendment does not bar Plaintiff’s negligence claim. Dkt. No. 62. The Court

                                  27   declines to reconsider its prior decision here.

                                  28   Case No.: 5:18-cv-00121-EJD
                                       ORDER GRANTING MOTION TO DISMISS
                                                                                          5
                                              Case 5:18-cv-00121-EJD Document 70 Filed 10/02/20 Page 6 of 6




                                   1   III.     Conclusion

                                   2            Defendants’ motion to dismiss is GRANTED and the case is DISMISSED for lack of

                                   3   subject matter jurisdiction pursuant to 28 U.S.C. 1367(c)(3). All pretrial deadlines and hearing

                                   4   dates are VACATED. The Clerk shall close the file.

                                   5            IT IS SO ORDERED.

                                   6   Dated: October 2, 2020

                                   7                                                   ______________________________________
                                                                                       EDWARD J. DAVILA
                                   8                                                   United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   Case No.: 5:18-cv-00121-EJD
                                       ORDER GRANTING MOTION TO DISMISS
                                                                                        6
